Gantt, J.
I dissent in this case, because, from the evidence which the report of the case afforded it appeared that one witness proved that the tract of land which the donor owned at the time of the gift, was worth twelve hundred dollars. His debts at the time of the donation were about five or six hundred dollars. The gift was made to a daughter, who by nature possessed a feeble constitution. How, although the land was afterwards sold for a much less sum, under an execution, to wit, for §360, still I can see nothing in the transfer of this property, to an unfortunate child, as affording evidence of fraud. The donor had other property besides this tract of land, and I feel a thorough conviction, not only of the propriety, but legality of the donation.
Ante, 70. 1 Bail. 337 ; 2 Bail. 130.